DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidzic (10,202,024).
For claims 1, 8, and 15, Daidzic discloses a system for use with a plurality of contamination sensors, the plurality of contamination sensors configured to measure contamination on a runway surface in real time for an aircraft (Fig. 1A, 1B, col. 8, line 53 – col. 9, line 3, col. 14, lines 2-14, col. 19, lines 24-34, where the runway sensors can measure contamination and other conditions on a runway surface in real time) and to output contamination information relating to the measured contamination of the runway surface to the aircraft in real time (Col. 1, lines 39-63, where various measured information relate to landing and the runway surface using sensors on the runway can be transmitted to the TRSS systems and air traffic control), and to receive the contamination information in real time and to wirelessly communicate the received contamination information in real time prior to the aircraft touching down on the runway surface (Col. 20, lines 54 – col. 21, line 4, where the contamination information are output and received in real time by the aircraft relate to both take-off or landing operations, which is prior to the aircraft landing on the runway surface), the system comprising:
a processing circuit, configured for wireless communicating with the components within the system; wherein the processing circuit is configured to: receive the contamination information in real time from the plurality of contamination sensors (Fig. 1A, col. 3, lines 40-56, col. 8, line 54 – col. 9, line 3, where the contamination information measured by the sensors are communicated wirelessly to the aircrafts in the system); determine a plurality of landing parameters for the aircraft based on the received real time contamination information prior to the aircraft touching down on the runway surface (Col. 9, lines 15-35, col. 10, lines 42-46, col. 14, lines 2-14, col. 20, lines 54-67, col. 23, line 66 – col. 24, line 4, where aircraft controls relates to landing based on the received information are determined); and
control at least one of a while brake or a reverse thruster of the aircraft in response to determining the plurality of landing parameters for the aircraft (col. 9, lines 15-35, col. 18, lines 34-38, col. 20, line 54 – col. 21, line 4, col. 23, line 66 – col. 24, line 4, where automatic aircraft control inputs including thrust reverse, flight surfaces and spoilers performed based on the received plurality of landing parameters).
Daidzic discloses the various data are communicated wirelessly between the components and aircrafts of the system (Fig. 1A, col. 8, lines 51-65), but does not explicitly disclose a transmitter that receives/transmits the information and the transceiver that communicates with the transmitter. However, it would have been obvious for one of ordinary skill in the art the system would require the transmitter that transmits wirelessly the data and the transceiver that receives the data at the aircrafts in order to properly exchange the collected data between the components within the system.

For claims 2, 9 and 16, Daidzic discloses the contamination information comprises a contaminant type and a contaminant depth value corresponding to the contaminant type (Col. 3, lines 33-36, where the contaminant type and depth of the contaminant is evaluated). 

For claim 3, Daidzic discloses control at least one of an air brake or a spoiler of the aircraft in response to determining the plurality of landing parameters (Col. 9, lines 15-35).

For claims 4, 11 and 18, Daidzic discloses a plurality of environmental condition sensors configured to measure environmental conditions associated with the runway surface in real time and to output environmental information relating to the measured environmental conditions in real time (Fig. 1A, 1B, 173, col. 7, line 64 – col. 8, line23, col. 14, lines 25-35, where various respective sensors are employed to measure the various conditions including environmental conditions), wherein: the transmitter is further configured to receive the environmental information and to wirelessly communicate the received environmental information; and the processing circuit is further configured to: receive the environmental information; and determine the plurality of landing parameters based on the contamination information and the environmental information (Col. 9, lines 15-35, col. 10, lines 42-46, col. 14, lines 2-14, col. 20, lines 54-67, col. 23, line 66 – col. 24, line 4, as discussed above and where the runway condition and environmental conditions are both received to determine the landing parameters).

For claims 5, 12 and 19, Daidzic discloses the transmitter is configured to wirelessly communicate the received contamination information to the aircraft before the aircraft (Col. 20, lines 54 – col. 21, line 4, where the contamination information are output and received in real time by the aircraft relate to landing operations, which is prior to the aircraft landing on the runway surface), but does not explicitly disclose the communication is performed when the aircraft is less than twenty nautical miles from the runway surface. However, it would have been an obvious choice or to try for one of ordinary skill in the art to transmit the relevant data to the aircraft prior to landing on the runway when the aircraft is on approach and within any appropriate miles that would be optimal or desirable for the aircraft so that the relevant date would not be out of date or too late for the system to determine the proper touchdown model.

For claims 6, 13 and 20, Daidzic discloses a display device and the processing circuit is further configured to generate a visualization based on the plurality of landing parameters (Fig. 1C, col. 10, lines 47-55, col. 15, lines 6-10, where displays provide visual information and alerts based on the landing parameters to the flight crew).

For claims 10 and 17, Daidzic discloses the contaminant type is one of: ice, wet ice, snow, or compacted snow (Col. 3, lines 53-64).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daidzic (10,202,024) as applied to claims 1 and 8 above, and further in view of Brardo et al. (US 2017/0129623).
For claims 7 and 14, Daidzic discloses the plurality of landing parameters comprises a stopping distance (Fig. 8, col. 23-27), but does not specifically disclose a minimum stopping distance. Brardo in the same field of the art discloses landing parameters including a minimum stopping distance (Paragraph 0026-0029, 0052, 0062, 0064). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Daidzic to include a minimum stopping distance landing parameters, taught by Brardo determine and optimize the braking performance and mode for the aircraft during landing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0158177) Sharma discloses an aircraft braking control based on real time runway condition determined prior to aircraft touch down.
(US 20130329052) Chew discloses a runway condition monitoring system having plurality of sensors on the runway.
(US 2018/0144646) Nitzan et al. discloses a runway monitoring system that deploy a plurality of sensors along the runway in an airport.
(US 2013/0030613) Friedlander et al. discloses an airport runway condition evaluation system having plurality of smart sensors on the runway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661